Ellsworth, J.
The question presented in this case is, what is the true rule of damages in the action of trover. We have so recently presented our views on this subject, and on the subject of damages in all actions of tort, in the case of St. Peter's Church of Milford v. Beach, (ante, p. 355,) that we need not dwell on the topic farther. We there held, that in such an action as this, the value of the property and interest is the rule of damages, and that the expenses of litigation, not being the natural and proximate consequences of the conversion, are not to be recovered.
*391Besides, we have always understood that the rule of damages in this kind of action, is the value of the property at the time of conversion, and interest. It has been so from the first, in our courts, and in the English courts with a slight qualification in the ease of sales of chattels where the price is paid in advance, and in that of contracts for the delivery of stock*j£~The rule is the same throughout this country. Sedgw. on Dam., 273. Kennedy v. Whitwell, 4 Pick., 466. Sargent v. Franklin Ins. Co., 8 id., 90. Pearce v. Benjamin, 14 id., 356. Park v. Boston, 15 id., 208, Clark v. Whitaker, 19 Conn., 319. Curtis v. Ward, 20 id., 205. Angier v. Taunton Paper Mfg. Co., 1 Gray, 621. 2 Greenl. Ev. § 276. As the court laid down a different rule on the trial of this case before the jury, we advise a new trial.
In this opinion the other judges concurred.
New trial advised.